     Case 2:20-cv-05259-GW-AGR Document 18 Filed 11/12/20 Page 1 of 1 Page ID #:56



 1    Shawn Leo, Esq. (321420)
      LEO LAW OFFICE, APLC
 2
      110 W A Street, Suite 1100
 3    San Diego, CA 92101
      Tel: (858) 284-0660
 4
      Email: Sleo@theleolawoffice.com
 5
      Attorney for Defendant
 6
      Southwest Credit Systems, L.P.,
 7
 8
                             UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
      GABRIELA R. GOMEZ,                                        Case No.: 2:20-cv-05259
11                                       Plaintiff,
                                                        NOTICE OF LODGING
12    v.                                                [PROPOSED] ORDER ON REQUEST
13                                                      FOR APPROVAL OF
      SOUTHWEST CREDIT SYSTEMS, L.P.,
                                                        SUBSTITUTION OR
14                                      Defendant.      WITHDRAWAL
15
16          PLEASE TAKE NOTICE that DEFENDANT SOUTHWEST CREDIT
      SYSTEMS, L.P., hereby lodges the attached [Proposed] Order on Request for Approval
17    of Substitution or Withdrawal of Attorney.
18
19
20
      Dated: November 12, 2020                        Respectfully submitted,
21
22                                                    /s/ Shawn Leo
                                                      Shawn Leo, Esq.
23
24                                                    COUNSEL FOR SOUTHWEST CREDIT
                                                      SYSTEMS, L.P.
25
26
27
28

      NOTICE OF LODGING [PROPOSED] ORDER                                                  1
